DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The terminal disclaimer filed on 09/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,451,293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 8356367).
Regarding claim 1, Flynn discloses a bridge assembly for supporting one or more cooktop units, comprising: 
a surface with an opening sized to receive one or more cooktop units (item 65 has a surface with an opening size that is capable of receiving one or more cooktop, 2114 MPEP);

a second beam (item 50), adjacent to and in sliding contact with a portion of said bottom surface of said first beam; 
a third beam (item 30), adjacent to and in sliding contact with a portion of said bottom surface of said first beam; 
wherein the first beam has at least one plate (item 62, plate defined as a flat, smooth, thin piece of material) that is received in a portion of the second beam (see figure 6); and 
at least one first fastener (item 73) that passes through said at least one plate on said first beam to press said plate against a surface of said second beam (item 73 passes through upon threading, Col 9 lines 22-25, Fig. 5) to permit relative sliding motion between said first and second beams when said at least one first fastener is loosened (loosened fastener will allow for sliding, Fig. 5) and to prevent relative sliding motion between said first and second beams when said at least one first fastener is tightened (tightened fastener will prevent sliding, Fig. 5).
Flynn does not disclose including at least one bend, that is equal to or greater than a thickness of said surface.
However, making the bend or total thickness of the beam section a similar thickness or greater than the thickness of a surface is not patentably distinct from the prior art (MPEP 2144.04A). One of ordinary skill in the art would be able to decide the thickness of the beam section based on design specification and requirements. 
Regarding claim 9, Flynn discloses reconstruction between the third and second beams would allow for rejection of this claim. Where item 50 (originally mapped to the second beam in claim 1) would be mapped to the third beam and item 30 (originally mapped to the third beam in claim 1) would be mapped to the second beam. 
Regarding claim 2 and 10, Flynn discloses wherein said at least one cooktop unit comprises a plurality of cooktops (Flynn discloses a system that is capable of having a plurality of cook tops).
Regarding claim 3 and 11, Flynn discloses wherein the relative sliding motion of the third beam and first beam is controlled by at least one second fastener (item 72 Fig. 5) that passes through at least one plate on said first beam that is received in a portion of said third beam (plate 62 is received in 50).
Regarding claim 4 and 12, Flynn discloses wherein said at least one second fastener that passes through at least one plate on said first beam that is received in a portion of said third beam is threaded (fasteners appear to be all threaded).
Regarding claim 5 and 13, Flynn discloses wherein the width of the top surface of said first beam is sized to support lateral edges of adjacent cooktops (beam portion 60 is capable of supporting edges).
Regarding claim 6 and 14, Flynn discloses wherein the said at least one first fastener is threaded (see Fig. 7).
Regarding claim 7 and 15, Flynn discloses wherein said opening in said surface includes a ledge that is substantially (while the term “substantially” is usually indefinite as a term of degree, in this case it is NOT indefinite because one of ordinary skill in the art would understand in light of the specification what “substantially the same” means in the claim, and if the ledge and rim did not have the exact same thickness, one of ordinary skill in the art would be able to judge what would be a reasonable range in deviation to still read on the claim) the same as the thickness of a rim of the at least one cooktop unit, and which supports at least a portion of the at least one cooktop unit (ledge in Fig. 3 is capable of having the same thickness as a rim of a cooktop).
Regarding claim 8 and 16, Flynn discloses including cabinet fasteners (items 71 and 72 secures the beams to the mounting bracket 20 which is attached to the cabinet, Fig. 7) that extend through brackets in said second and third beams to secure the bridge assembly to a cabinet that supports said surface.
Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. 
The amendments still recite limitations which the current prior art is capable of having, see rejection of claim 1 above. Additionally, while the prior art does not explicitly state that the bend of the first beam has a thickness equal or greater than the thickness of the surface, one of ordinary skill in the art would be able to determine the thickness of the beam based on design requirements and specifications. Changing the thickness of the bend is not make the invention patentably distinct (MPEP 2144.04A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761